Title: From George Washington to Major General Johann Kalb, 20 November 1778
From: Washington, George
To: Kalb, Johann


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Nov. 20th 1778
  
You will be pleased to cross the North River with your whole division, including your baggage and artillery, before the arrival of the Convention troops; and take post at the Fork of the roads leading to Chester, and through Smith’s Clove, till the Convention troops begin their march from New Burgh, for the Delaware. Immediately preceding this—General Smallwoods brigade will move to Chester, or rather a little beyond Chester, on the road leading thence to Pomptom and there remain till the rear of the Convention troops has past. You will at the same time, march with the other brigade of your division to Smiths Tavern or beyond it, on the road passing through the Clove, and there continue, for the security of the pass, till the rear of the Convention troops is arrived at Chester. When the whole of these troops have passed Chester, both your brigades will commence their march for middle brook.
The two Brigades will keep proper guards and use the greatest vigilance to prevent any of the Convention troops passing below them, either on pretence of desertion or otherwise. They will also keep a steady eye to West Point, and concert measures for affording immediate succour to the Fort on an emergency.
The two regiments ordered to the Continental village are to be recalled.
  The number of men directed in my letter of the 18th are to be furnished as guards to the Convention troops; but for particular reasons, I should prefer to have regiments instead of detachments from the whole division applied to this duty. But they must not materially exceed the number prescribed nor must they be commanded by 
    
    
    
    officers superior in rank to Col. Bland—to avoid which you will select those corps whose Colonels are absent. I am with great regard Sir Your most Obedt serv.
  
    G: Washington
  
  
P.S. The direction given in my last for sending stragglers from the Convention troops into the Country and not to rejoin their corps is to be observed.
  
